*589The opinion of the court was delivered by
Burch, J.:
The action in the district court was one to oust the defendant from office as a member of the board of county commissioners of Wyandotte county. Judgment was rendered in his favor and the state appeals.
The assignments of error which are argued are that various findings of the trial court are not sustained by any evidence whatever. There is sufficient evidence in the abstracts to sustain the material portions of each finding. No useful purpose would be subserved by debating the matter, and the ordinary rules, long established and well understood, govern. The judgment of the district court is affirmed.
Dawson, J., not sitting.